In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated October 15, 1993, which granted a motion and cross motion for a change of venue.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We agree with the Supreme Court that the occasional use by the defendant Bruce Flashner, of an apartment in New York County, a use which is connected with his monthly business trips to New York from his home in Illinois, does not
*350render Dr. Flashner a resident of New York County for venue purposes (see, CPLR 503 [a]; Katz v Siroty, 62 AD2d 1011; Hammerman v Louis Watch Co., 7 AD2d 817; Oelkers v Hulseberg, 200 Misc 352, affd 279 App Div 669). Bracken, J. P., O’Brien, Santucci and Florio, JJ., concur.